Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic fluid flow measuring device and system with ultrasonic transducers provided in chambers formed through the pipe wall into the flow passage.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The system as claimed in claim 12 already includes that the device is a single-use device of the ultrasonic measuring system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown (3,817,098).
Regarding claim 1, Brown teaches an ultrasonic measuring device for the measurement of a flow of a fluid (Fig. 2), comprising: a measuring tube (12) having a central axis, which defines a flow direction for the fluid; a first chamber (24) in which a first ultrasonic transducer (17) is arranged; and a second chamber (25) in which a second ultrasonic transducer (28) is arranged, the measuring tube including an inlet (13) and an outlet (14) for the fluid, and the first ultrasonic transducer and the second ultrasonic transducer bound a rectilinear measuring section for the fluid, the first chamber and the second chamber being configured and arranged such that the fluid is capable of flowing around each of them, and that the first ultrasonic transducer and the second ultrasonic transducer are arranged such that the measuring section extends in the flow direction (Fig. 2).
Regarding claim 2, Brown teaches the first chamber and the second chamber are arranged in the measuring tube between the inlet and the outlet (Fig. 2).
Regarding claim 3, Brown teaches the first ultrasonic transducer and the second ultrasonic transducer are arranged on the central axis of the measuring tube (Fig. 2).
Regarding claim 5, Brown teaches the measuring tube has a substantially constant flow cross-section for the fluid between the first ultrasonic transducer and the second ultrasonic transducer (Fig. 1).
Regarding claim 6, Brown teaches the first chamber is arranged closer to the inlet and the second chamber is arranged closer to the outlet (Fig. 2), the first chamber has a first flow guiding element (narrowing walls of the chamber 24) on a side facing the inlet to reduce turbulence, or the second chamber has a second flow guiding element on a side facing the outlet to reduce turbulence (widening walls of the chamber 25).
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schalk (5,905,207).
Regarding claim 1, Schalk teaches an ultrasonic measuring device (10) for the measurement of a flow of a fluid, comprising: a measuring tube (12) having a central axis (x), which defines a flow direction for the fluid; a first chamber (18) in which a first ultrasonic transducer (26) is arranged; and a second chamber (18) in which a second ultrasonic transducer (26) is arranged, the measuring tube including an inlet and an outlet (at connecting pieces 16) for the fluid, and the first ultrasonic transducer and the second ultrasonic transducer bound a rectilinear measuring section for the fluid (Fig. 1), the first chamber and the second chamber being configured and arranged such that the fluid is capable of flowing around each of them, and that the first ultrasonic transducer and the second ultrasonic transducer are arranged such that the measuring section extends in the flow direction (Fig. 1).
Regarding claim 2, Schalk teaches the first chamber and the second chamber are arranged in the measuring tube between the inlet and the outlet (Fig. 1).
Regarding claim 3, Schalk teaches the first ultrasonic transducer and the second ultrasonic transducer are arranged on the central axis of the measuring tube (Fig. 1).
	Regarding claim 5, Schalk teaches the measuring tube has a substantially constant flow cross-section for the fluid between the first ultrasonic transducer and the second ultrasonic transducer (Fig. 1).
Regarding claim 6, Schalk teaches the first chamber is arranged closer to the inlet and the second chamber is arranged closer to the outlet (Fig. 1), the first chamber has a first flow guiding element (22) on a side facing the inlet to reduce turbulence, or the second chamber has a second flow guiding element (Fig. 1) on a side facing the outlet to reduce turbulence.
Regarding claim 7, Schalk teaches the measuring section has a first end at the first ultrasonic transducer and a second end at the second ultrasonic transducer, and an acoustic lens (20) configured to focus ultrasonic signals is provided at each of the first end and the second end.
Regarding claim 8, Schalk teaches each of the first chamber and the second chamber has a substantially drop-shaped profile in the flow direction (Fig. 1).
Claims 12-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Spani et al. (5,463,906) (hereinafter Spani).
Regarding claims 12 and 15, Spani teaches an ultrasonic measuring system for the measurement of a flow of a fluid (Fig. 1), comprising: a single-use device designed for single use (flow body 1); a reusable device designed for multiple use (40); a first ultrasonic transducer (30) and a second ultrasonic transducer (30), the single-use device comprising a measuring tube (flow path 11), a first chamber and a second chamber (annotated fig 2a below), the measuring tube having a central axis defining a flow direction for the fluid, the first chamber configured to emit a signal of the first ultrasonic transducer, the second chamber configured to emit a signal of the second ultrasonic transducer (transducers 30 transmits signals through the chambers in flow body 1, as annotated below, via acoustic connectors 15, when flow body is placed in the reusable mechanism 40), the measuring tube further including an inlet and an outlet for the fluid (at nozzles 13, 14), the first chamber and the second chamber bound a rectilinear measuring section for the fluid which extends from the first chamber to the second chamber (Fig. 2), the first chamber and the second chamber being configured and arranged such that the fluid is capable of flowing around each of the first chamber and the second chamber, and that the measuring section extends in the flow direction (flow flows in the path 11 past the chamber 12 from inlet to outlet), the reusable device comprising a control device configured to actuate the ultrasonic transducers and to receive signals from the ultrasonic transducers acoustic flowmeter 32), and the reusable device is detachably connectable to the single-use device so that the reusable device and the single-use device are fixed relative to each other (Fig. 1).

    PNG
    media_image1.png
    303
    497
    media_image1.png
    Greyscale

Regarding claim 13, Spani teaches the single-use device and the reusable device are connectable to each other by a clamping connection (Fig. 1, clamping mechanism 40 with slide bar 45).
Regarding claim 14, Spani teaches the first ultrasonic transducer and the second ultrasonic transducer are part of the reusable device (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schalk in view of  Speidel (2015/0177036)
Regarding claim 4, Schalk teaches the measuring tube has a flow cross-section for the fluid between the first ultrasonic transducer and the second ultrasonic transducer, however, does not teach the flow cross-section between the first ultrasonic transducer and the second ultrasonic transducer being smaller than a flow cross-section at the inlet of the measuring tube. Speidel teaches the flow cross-section of the measuring tube (20) between the first ultrasonic transducer (18a) and the second ultrasonic transducer (18b) being smaller than a flow cross-section at the inlet of the measuring tube (Fig. 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a smaller cross-section of the measuring section than the inlet since such an arrangement would accurate ultrasound measurements in the hygiene sector and also, such a design will increase time of flight difference for a time of flight difference method of flow measuring technique.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schalk in view of Hastings et al. (5,597,962) (hereinafter Hastings)
Regarding claim 9, Schalk teaches all the claimed features except for the ultrasonic measuring device further comprising a temperature sensor configured to determine the temperature of the fluid. Hastings teaches an ultrasonic measuring device (10) further comprising a temperature sensor (Fig. 1, temperature measuring means) configured to determine the temperature of the fluid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a temperature sensor with the ultrasonic flow measuring device as taught by Hastings in the device of Schalk since such an arrangement would provide the temperature of the fluid for use in temperature compensation in flow measurements.
Regarding claim 10, Schalk teaches all the claimed features except for a third ultrasonic transducer and a fourth ultrasonic transducer are provided on the measuring tube, the third and the fourth ultrasonic transducer lie opposite each other and are each arranged and aligned perpendicular to the flow direction to emit an ultrasonic signal. Hastings teaches a third ultrasonic transducer (14) and a fourth ultrasonic transducer (16) provided on the measuring tube, the third and the fourth ultrasonic transducer lie opposite each other and are each arranged and aligned perpendicular to the flow direction to emit an ultrasonic signal (Fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional transducers lying perpendicularly to the flow direction opposite each other since such an arrangement would provide additional information of the flow and provide measurement accuracy.
Regarding claim 11, while Schalk does not teach the ultrasonic measuring device is a single-use part for single use, it would be within the scope of a skilled individual for a device to be used in medical environment, such as breath flow measurement, the measuring device should be such that it would a single-use device formed of a less expensive material that can be disposed after each use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maruyama et al. (2015/0082913) teach transducers placed in chamber formed in the flow channel and including a temperature sensor to measure fluid temperature. Feller (7,870,793), (7,823,463) and (6,575,044) teaches transducer chamber placed in the flow channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/3/2022